STONE, J.
Crime is usually composed of act and intent. Hence, collateral and extrinsic facts sometimes become relevant and material testimony, as shedding light on the motive or intent with which the alleged criminal act was done. But care must be exercised not to open too wide a field for extrinsic exploration. To let in collateral or outside facts, the court must be able to perceive that they tend naturally to elucidate the act or intent charged. Their bearing must point directly to the question in controversy. It is not enough that they furnish material for comparison. To throw open inquiry to this extent would lead to all the evils which result from a multiplication of issues. The attention of the jury should be confined to pertinent and material issues, and no testimony should be allowed which does not appear to shed some light on these. No arbitrary rule, however, can be laid down which will furnish an unerring guide in every conceivable case. Each case must depend, in large degree, on its own attendant facts and circumstances. — 1 Brick. Dig. 505, § 823 et seq.
In the present case, there seems to have been no denial that Hardy’s horse was taken and carried away by the defendant Durrett. The real controversy was, whether the *441taking was felonious, or under a belief that the defendant had the owner’s permission to take the horse. The testi-. mony in the record tends to show that the horse was taken in the night time, clandestinely, and no attempt is shown to have been made to prove that the defendant notified the owner that he would take or had taken his horse. Nor is ■ there any evidence tending to show that the prisoner had any intention of returning the horse, or of placing him where the owner could obtain him. The defense attempted to be set up was, that Hardy had given him license to take his horse, that he might escape the revenue officers. A noticeable weakness in this defense is, that if Durrett honestly believed he had or could obtain Hardy’s permission to thus use his horse, no excuse is offered why he did not then make personal application to him for the privilege. It is not shown that he was then so pressed by pursuing revenue officers as to have no time to make his wishes known, and thus relieve himself of all imputation of the crime of larceny. These reflections, however, only tend to show the nature of outside evidence that would have been pertinent on the disputed question of intent.
We are not able to perceive what relevancy the friendly relations between Hardy and Durrett, and their whiskey transactions, had to the offense with which Durrett was charged. Neither can we perceive the materiality of the alleged attempt by revenue officers to arrest Durrett — their, threats to shoot him, nor his abandoned intention to leave the country by railroad, taking the train at Oxford. These are too remote to furnish any just ground for conclusions affecting the guilt or innocence of the accused. The court did not err in ruling out the second conversation held by the prisoner with the witness Wall. There is nothing in the record tending to show that all took place in one continuous conversation. If such was the case, Shortridge could have proved it. He does not appear to have been examined. As they appear in this record, the conversations were separate and distinct, and proof of one by the State did not authorize the defendant to introduce the other as part and parcel of one continuous conversation. — 1 Brick. Dig. 510-11, §§ 875, 881, 883, 884, 889.
It is not usual for courts to interfere and rule out evidence which counsel are willing to let in. Still, if the testimony be immaterial or irrelevant, as the evidence in this case was, such ruling is not an error which would work a reversal. In charging the jury, it should be the aim of the court not to give undue prominence to any phase of fact which the testimony tends to establish. If there be apparent incomplete*442ness, or weakness of proof, on any of the controverted issues in the cause, counsel will usually dwell on this in argument. When there is any legal evidence bearing on the question, its sufficiency or insufficiency becomes a sole question for the jury, under appropriate rules of law, to be laid down by the court. The court may state the testimony which witnesses have deposed to, and should, in a proper case, lay down rules by which the jury is to be guided in weighing it. So, it would not be improper for the court to state and explain to the jury the controverted questions raised on the trial, and to inform them on whom the burden of proof rests in each aspect of the case. This, fairly and impartially done, greatly simplifies the investigation before an average jury. But when parties ask a charge which isolates certain enumerated facts or circumstances, real or supposed, and invoke the instruction of the court on these, as circumstances specially to be weighed in the cause, the usual result is to give such facts and circumstances great, if not undue, prominence before the jury; and, if given, the charge should be accompanied with a fair and candid statement of any facts and circumstances which point in the opposite direction. Less than this is apt to leave on the minds of the jury an impression that the convictions of the presiding judge incline in favor of the party such instructions are supposed to benefit. And the supposed bias is none the less potent and apparent, even though in giving such charge the court adds, these circumstances are to be considered with the other evidence in the cause. We have indulged in these reflections for the purpose of giving our sanction to a rule. The court, in the trial of causes, sits in severe impartiality, and is solicitous only to declare in clear and non-partizan terms, the rules of law by which the jury should be governed. This done, all responsibility is shifted from his shoulders and lodged elsewhere. Thó jury, under our system, is a necessary functionary of the court, intrusted with very large powers for weal or woe; and, in the performance of this high commission, they can not overestimate the duty they owe to the country, to their solemn oaths — yea, to God himself. If their verdict be not what its name imports, an expression of their legal convictions, as produced on their minds, under the rules of law given them in charge, then they are guilty of perjury, whether the effect of their verdict is to convict or acquit.
But charges, such as we have commented on above, furnish no ground for reversal, merely because of their tendency to mislead. Their mischief may be 'countervailed by explanatory charges asked; or, as we have seen, by a fuller enumer*443ation by the court, of its own motion, of leading facts and circumstances pointing in each direction. This will repel all imputation of bias in the mind of the court and leave the responsibility where the law has placed it, on the conscience of the jury.
We do not find any error in the charge of the court. All the enumerated circumstances in the several charges given, were such as the jury should have considered in their deliberations. If their tendency was to give those circumstances prominence, this is not enough to secure a reversal. Explanatory charges might have been asked. The vice of the charge asked for defendant and refused, lies in the fact that it bases the right of acquittal on the honest belief of defendant, at the time at which the horse was taken, that he had authority from the owner of the horse to take and use him to avoid arrest. This ignores the important inquiry whether he took the horse to avoid arrest and under such authority. He might have had such authority, or conceived he had, and yet he may have chosen not to avail himself of that license, but in fact took the horse feloniously; for the purpose of converting him to his own use. For the same reasons the court did not err in giving the affirmative charges, which assert the converse of the proposition contained in the charge asked and refused. The error into which the Circuit Court fell, in commenting on testimony that had been ruled out, was promptly redressed when its attention was called to it. This furnishes no ground of reversal.
The judgment of the Circuit Court is affirmed.